     0:18-cv-00326-BHH      Date Filed 08/21/20     Entry Number 257        Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA


Darrell L. Goss,                          )
                                          )
                       Plaintiff,         )
                                          )
v.                                        )       Civil Action No. 0:18-326-BHH
                                          )
Bryan P. Stirling; Warden Richard         )
Cothran; Assistant Warden J. Dean;        )                     ORDER
Major R. Chvala; Captain L. Pack;         )
Captain Staggers; Lieutenant Larry;       )
Associate Warden G. Leaman; Warden )
John R. Pate; Virginia Grubbs, Postal )
Director; D. Phillips, Assistant Postal   )
Director; L. Morris, Major for Allendale; )
Associate Warden Robertson;               )
Mr. Jenkins, Captain for Allendale;       )
Associate Warden Gladwell; Charles        )
Williams, Warden for McCormick;           )
Major Marshall,                           )
                                          )
                       Defendants.        )
_________________________________ )

      This matter is before the Court upon Plaintiff Darrell L. Goss’s (“Plaintiff” or “Goss”)

pro se complaint filed pursuant to 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2) (D.S.C.), the matter was referred to a United States

Magistrate Judge for preliminary consideration.

      On December 17, 2019, United States Magistrate Judge Paige J. Gossett issued a

Report and Recommendation (“Report”) outlining the issues and recommending that the

Court grant Respondents’ motion for summary judgment and deny Plaintiff’s motions for

preliminary injunction. Plaintiff filed objections as well as amended objections to the

Magistrate Judge’s Report, and the matter is ripe for review.
      0:18-cv-00326-BHH      Date Filed 08/21/20     Entry Number 257       Page 2 of 9




                                STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.    Summary Judgment

       A court shall grant summary judgment if a party shows that there is no genuine

dispute as to any material fact and the party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The judge is not to weigh the evidence, but rather to determine if there

is a genuine issue of fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If

no material factual disputes remain, then summary judgment should be granted against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party's case, and on which the party bears the burden of proof. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). All evidence should be viewed in the light most

favorable to the non-moving party. See Perini Corp. v. Perini Constr., Inc., 915 F.2d 121,

123-24 (4th Cir. 1990).

                                       DISCUSSION

       As the Magistrate Judge acknowledged in her Report, Petitioner has indicated that



                                              2
     0:18-cv-00326-BHH        Date Filed 08/21/20      Entry Number 257       Page 3 of 9




the following claims remain in this case:

       (1) Since September, 2016 [to] January 16, 2018 [while housed at Turbeville
       Correctional Institution], Defendants Warden Cothran, Associate Warden
       Dean, Associate Warden Leamon, and Major Chvala deprived Plaintiff Goss
       of natural sunlight exposure;

       (2) Since September, 2016 [to] January 16, 2018 [while housed at Turbeville
       Correctional Institution], Defendants Warden Cothran, Associate Warden
       Dean, Associate Warden Leamon, and Major Chvala deprived Plaintiff Goss
       of indoor and outdoor recreation and exercise;

       (3) Since February 5, 2018 [to April 19, 2018], Defendants Postal Director
       Grubbs, and Assistant Postal Director Phillips refuse[d] to deliver Plaintiff
       Goss’ USA Today newspaper to him while at Allendale; and

       (4) Since April 19, 2018 [until some time in January 2019], Defendants
       Warden Williams, Associate Warden Robertson, Associate Warden
       Glidewell, and Major Marshall deprived Plaintiff Goss of indoor and outdoor
       recreation and exercise while at McCormick.

(ECF Nos. 207 at 3-4; 239 at 2-3.)

       In her Report, the Magistrate Judge first examined whether Plaintiff sufficiently

exhausted his claims. With respect to Plaintiff’s claims pertaining to the time he served at

Turbeville Correctional Institution, the Magistrate Judge found that the evidence of record

indicated that Plaintiff failed to properly file his grievances in accordance with the applicable

policy and that Plaintiff therefore failed to meet his burden to show that the generally

unavailable administrative remedies were somehow unavailable to him.

       Next, however, with respect to Plaintiff’s claim pertaining to the time he served at

Allendale Correctional Institution, the Magistrate Judge found that Defendants failed to

show that Plaintiff failed to properly avail himself of the available administrative remedies.

Accordingly, the Magistrate Judge examined the merits of Plaintiff’s claim pertaining to his

time at Allendale, ultimately finding that Plaintiff failed to point to evidence that would allow


                                               3
     0:18-cv-00326-BHH        Date Filed 08/21/20      Entry Number 257       Page 4 of 9




a reasonable jury to find that Defendants violated his First Amendment rights by preventing

inmates housed in the Restricted Housing Unit (“RHU”) from having newspapers.

Specifically, the Magistrate Judge explained that Defendants presented legitimate,

penological interests that are reasonable related to the restriction.

       Finally, with respect to Plaintiff’s claim pertaining to the time he served at McCormick

Correctional Institution, the Magistrate Judge determined that a dispute of fact exists as to

whether the grievance process was effectively available to Plaintiff and that Defendants

therefore failed to show that this claim should be dismissed based on Plaintiff’s failure to

exhaust administrative remedies. The Magistrate Judge next considered the merits of

Plaintiff’s claim regarding the alleged restriction of his indoor and outdoor recreation time

while confined at McCormick and found that the evidence failed to create a jury question

as to any alleged Eighth Amendment violation. The Magistrate Judge explained that

Plaintiff failed to offer evidence to show that the conditions at issue rose to the level present

in Porter v. Clark, 923 F.3d 348 (4th Cir. 2019), and the Magistrate Judge further explained

that Defendants offered evidence showing that legitimate, penological interests

necessitated the conditions of confinement during the period at issue.

       In his objections and amended objections, Plaintiff first asserts that the Magistrate

Judge failed to view the facts in the light most favorable to him and erred by improperly

weighing the evidence. (ECF No. 244 at 1-2.) First, with respect to his claims regarding

the time he spent incarcerated at Turbeville Correctional Institution–the claims that the

Magistrate Judge found not properly exhausted–Plaintiff asserts that the Magistrate Judge

failed to consider the evidence he submitted to show that the grievance process was

effectively unavailable to him. Plaintiff asserts that the Magistrate Judge ignored evidence

                                               4
     0:18-cv-00326-BHH       Date Filed 08/21/20     Entry Number 257       Page 5 of 9




showing that the inmate grievance coordinator (“IGC”) thwarted Plaintiff’s ability to use the

grievance system by improperly overlooking the request to staff member (“RTSM”) form

that was attached to his grievance and returning the grievance for failure to include an

RTSM. (Id. at 3-4.)

       In her Report, the Magistrate Judge specifically noted that a question of fact exists

as to whether Plaintiff and the IGC had a discussion where the IGC informed Plaintiff that

he initially overlooked the necessary RTSM form. Nevertheless, the Magistrate Judge

found that this issue of fact was not material and did not need to be resolved, because

even accepting Plaintiff’s version of the facts, any encounter with the IGC did not render

the grievance procedure effectively unavailable to Plaintiff because the evidence shows

that Plaintiff was able to file a second Step 1 grievance form on the same claim, and this

second form was reviewed by the IGC. (ECF No. 239 at 10, n.4.)

       In his objections, Plaintiff specifically objects to this finding and asserts that when

the IGC mistakenly returned his first grievance, “the grievance process became

unavailable to Goss because he was prevented from utilizing that process as it

relates to his first grievance.” (ECF No. 244 at 5 (emphasis in original).) After review,

the Court is not convinced by Plaintiff’s argument. Rather, as the Magistrate Judge

explained, even assuming the correctness of Plaintiff’s position that the IGC mistakenly

overlooked the RTSM form attached to his first grievance, the issue is not whether Plaintiff

was precluded from exhausting his first grievance form but whether Plaintiff was precluded

from exhausting administrative remedies with respect to his actual claims.            As the

Magistrate Judge explained, even accepting Plaintiff’s version of the facts, Plaintiff’s first



                                              5
     0:18-cv-00326-BHH        Date Filed 08/21/20     Entry Number 257        Page 6 of 9




interaction with the IGC did not render the grievance process effectively unavailable as to

the claim, because the evidence shows that Plaintiff was able to file a second Step 1

grievance on the same claim, which the IGC subsequently reviewed. Plaintiff’s objection

is therefore overruled.

       Plaintiff next objects that the Magistrate Judge erred by failing to view the evidence

in the light most favorable to him regarding whether prison officials misrepresented SCDC

policy to him and told him to submit his request to staff on the kiosk. Here, the Court finds

no error because, contrary to Plaintiff’s conclusory assertions, the evidence indicates that

policy GA-06.04 instructs inmates in general population to enter RTSM forms through the

kiosk except for certain inapplicable issues. (See ECF No. 230-3.) Because the Court

agrees with the Magistrate Judge that the evidence indicates that Plaintiff failed to comply

with this policy despite being specifically instructed to do so, the Court overrules Plaintiff’s

objections and adopts the Magistrate Judge’s finding that Plaintiff failed to show that the

existing and generally available administrative remedies were effectively unavailable to him

with respect to his claims involving his incarceration at Turbeville Correctional Institution.

       Next, Plaintiff objects to the Magistrate Judge’s determination that Plaintiff failed to

forecast evidence to show that Defendants violated his First Amendment rights by

restricting newspapers to inmates housed in the restricted housing unit (“RHU”) at Allendale

Correctional Institution. (ECF No. 244 at 13-14.) Plaintiff asserts that the Magistrate Judge

misunderstood his argument by considering whether Defendants offered legitimate,

penological reasons to justify a “limitation” on newspaper for RHU inmates instead of

considering his actual claim, which is whether Defendants offered legitimate penological

reasons to justify a “complete ban” on newspaper for RHU inmates.

                                               6
     0:18-cv-00326-BHH        Date Filed 08/21/20     Entry Number 257       Page 7 of 9




       After review, the Court finds Plaintiff’s objection to be simply semantical and

insufficient to alter the Magistrate Judge’s analysis. The Court wholly agrees with the

Magistrate Judge that Plaintiff has not shown any genuine issue of material fact as to his

claim that Defendants violated his First Amendment rights by limiting or banning newspaper

to inmates house in RHU, and the Court further agrees with the Magistrate Judge that

Defendants have presented multiple legitimate, penological interests related to support the

restriction. Plaintiff’s objections on this issue are therefore overruled, and the Court agrees

with the Magistrate Judge that Defendants are entitled to summary judgment on this claim.

       Finally, the Magistrate Judge found in her Report that Plaintiff’s claim regarding the

deprivation of outdoor recreation and exercise while housed at McCormick Correctional

Institution caused him physical and mental harm was conclusory and unsupported by the

record. The Magistrate Judge further noted that Plaintiff had a means for removing himself

from the conditions based on evidence that indicated Plaintiff is the one who insisted on

remaining in RHU despite qualifying for less restrictive placement. The Magistrate Judge

also determined that the evidence submitted by Defendants adequately explained the

circumstances regarding the security lockdown and offered legitimate, penological reasons

for the lockdown. Accordingly, as mentioned above, the Magistrate Judge found no

genuine issue of material fact as to Plaintiff’s claim that Defendants violated his Eighth

Amendment rights while he was housed at McCormick.

       Plaintiff objects to the Magistrate Judge’s treatment of this claim and again asserts

that the she failed to view the evidence in the light most favorable to him. In support, he

points to his declaration where he verifies that his medical conditions stem from a lack of

exercise, and he points to the medical report of Dr. Michael Ferlauto, which indicates that

                                              7
     0:18-cv-00326-BHH       Date Filed 08/21/20     Entry Number 257       Page 8 of 9




Plaintiff should receive outside recreation for his mental and physical health. In addition,

Plaintiff objects the Magistrate Judge’s determination that the facts of this case are more

akin to those in Mickle v. Moore, 174 F.3d 464 (4th Cir. 1999), than Porter v. Clark, 923

F.3d 348, (4th Cir. 2019).

       Here, it is clear from the Magistrate Judge’s Report that she did consider the

evidence relied on by Plaintiff in the light most favorable to him. Ultimately, however, she

determined that the evidence did not indicate conditions of confinement similar to those in

Porter. (ECF No. 239 at 29.) And she explained that even if Plaintiff could make such a

showing, Defendants nevertheless presented legitimate, penological reasons underlying

the lockdown and the gradual process of moving out of lockdown based on security issues

and staffing levels. Ultimately, the Court agrees with the Magistrate Judge’s analysis and

finds Plaintiff’s objections unavailing; stated plainly, the Court finds that the evidence of

record does not create a genuine issue of material fact as to whether Defendants violated

Plaintiff’s Eighth Amendment rights.

       Lastly, Plaintiff does not appear to object to the Magistrate Judge’s recommendation

that the Court deny Plaintiff’s motions for preliminary injunction (seeking an order directing

Defendants to allow Plaintiff to receive photocopies of handwritten papers as well as

adequate legal supplies), and the Court finds no error in the Magistrate Judge’s analysis

and agrees that Plaintiff has failed to demonstrate a likelihood of success on the merits.

                                       CONCLUSION

       Based on the foregoing, the Court hereby overrules Plaintiff’s objections (ECF Nos.

244 and 247) and adopts in full the Magistrate Judge’s Report (ECF No. 239) and

specifically incorporates it herein. The Court denies Plaintiff’s motions for preliminary

                                              8
    0:18-cv-00326-BHH        Date Filed 08/21/20    Entry Number 257      Page 9 of 9




injunction (ECF Nos. 208 and 235) and grants Defendants’ motion for summary judgment

(ECF No. 175), and the Court finds moot Plaintiff’s motion to expedite (ECF No. 253).

      AND IT IS SO ORDERED.

                                                  /s/Bruce H. Hendricks
                                                  Bruce Howe Hendricks
                                                  United States District Judge

August 21, 2020
Charleston, South Carolina


                                         ******

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           9
